Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Applicant amended the drawings to include the missing reference numerals, and thus the objections are withdrawn.
	
Claim Interpretation
Applicant amended the claims to no longer invoke 112f, and thus the invocation is withdrawn.

Claim Rejections - 35 USC § 112
Claim 12 has been canceled by the applicant, rendering the previous 112b rejection moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-9, 13, 15-16, 19, and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire (US20150276421A1) and further in view of Abramson (US20160216130A1).
Regarding claim 1, Beaurepaire teaches;
An apparatus (taught as a system, element 100), comprising: 
memory including machine-readable instructions (taught as a memory, paragraph 0004); and 
at least one processor (taught as a processor, paragraph 0004) to execute the instructions to: 
determine an anticipated autonomous maneuver of a vehicle based on the collected information corresponding to autonomous operation of the vehicle (taught as the adaptation platform collecting action data and maneuvers before the maneuver, paragraph 0064);
generate an AR-based visual representation of the anticipated autonomous maneuver (taught as displaying navigation notifications, using an augmented reality mode, paragraph 0030); and -3-U.S. Patent App. Ser. No. 16/325,016Attorney Docket No. 84118101 Response to the Office Action dated December 30, 2020 
instruct the passenger device to present the AR-based visual representation of the anticipated autonomous maneuver (taught as displaying navigation notifications, using an augmented reality mode, paragraph 0030, where the adaptation platform is implemented as a server communicating with user equipment to display notifications, see Fig 1, 103 and 101n).
determine whether a passenger device is an augmented reality (AR) device;  it would be obvious to one of ordinary skill in the art to incorporate a capabilities detection within detected devices. It would not make sense for one to try, for example, to display 4k content on a 128p screen, or to search for touch screen inputs when the hardware does not have a touch screen.
However, Beaurepaire does not teach; 
determine whether the passenger device is oriented in a direction of travel of the vehicle; and 
in response to determining that the passenger device is an AR device oriented in the direction of travel of the vehicle. 
Abramson teaches; determine whether the passenger device is oriented in a direction of travel of the vehicle (taught as determining orientation of a device within a vehicle, paragraph 0367 and 0444, where the device detects acceleration in the direction of travel of the vehicle, paragraph 0446), in response to determining that the passenger device is an AR device oriented in the direction of travel of the vehicle (taught as in reference to an orientation of the device, perform an action/restriction of functions, paragraph 0368, and only performing certain functions at certain orientations, paragraph 0467). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the orientation check as taught by Abramson in the system taught by Beaurepaire in order to promote safer and more effective practices. While specific navigation elements are not explicitly taught, it would be obvious to one of ordinary skill in the art to use the orientation of the device as a trigger when providing instruction or notifications, and as taught by Abramson, can be used to promote safer driving practices and react to help alleviate emotional distress [road rage] (paragraph 0472).

Regarding claim 2, Beaurepaire as modified by Abramson teaches;
An apparatus as defined in claim 1 (see claim 1 rejection). Beaurepaire further teaches; wherein the anticipated autonomous maneuver is at least one of acceleration, deceleration (taught as the adaptation platform receiving change of speed data, paragraph 0034), stopping, object evasion, or a change of direction (taught as the adaptation platform receiving change of bearing/direction data, paragraph 0034).

Regarding claim 6, Beaurepaire as modified by Abramson teaches;
An apparatus as defined in claim 1 (see claim 1 rejection). Beaurepaire further teaches; wherein the passenger device is a wearable AR device (taught as the user equipment being wearable circuitry, paragraph 0045, which can further contain an augmented reality mode of operation, paragraph 0030).  

Regarding claim 7, Beaurepaire as modified by Abramson teaches;
An apparatus as defined in claim 6 (see claim 6 rejection). Beaurepaire further teaches; wherein the passenger device is to present the AR-based visual representation of the anticipated autonomous maneuver in AR via a user interface (taught as using augmented reality, paragraph 0030).

It has been determined that claims 8-9 and 15-16 do not contain any further limitations apart from those previously addressed in claims 1-2. Therefore, claims 8-9 and 15-16 are rejected under the same rationale as claims 1-2 (where claim 1’s rationale corresponds to claims 8 and 15, and claim 2 corresponds to claims 9 and 16).

Regarding claim 13, Beaurepaire as modified by Abramson teaches;
A method as defined in claim 8 (see claim 1 rejection). Beaurepaire further teaches; further comprising, detecting environment characteristics (taught as collecting environmental data from sensors, paragraph 0032); and 
instructing the passenger device to present the AR-based visual representation of the anticipated autonomous maneuver in spatial relation to the detected environment characteristics (taught as presenting an anticipated maneuver to the user relative to the road environment, such as presented in Fig 5d).
While Beaurepaire does not explicitly teach; determine whether a passenger device is an augmented reality (AR) device;  it would be obvious to one of ordinary skill in the art to incorporate a capabilities detection within detected devices. It would not make sense for one to try, for example, to display 4k content on a 128p screen, or to search for touch screen inputs when the hardware does not have a touch screen.
However, Beaurepaire does not teach; in response to determining that the passenger device is oriented in the direction of travel of the vehicle.
Abramson teaches; in response to determining that the passenger device is oriented in the direction of travel of the vehicle (taught as in reference to an orientation of the device, perform an action/restriction of functions, paragraph 0368, and only performing certain functions at certain orientations, paragraph 0467). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the orientation check as taught by Abramson in the system taught by Beaurepaire in order to promote safer and more effective practices. While specific navigation elements are not explicitly taught, it would be obvious to one of ordinary skill in the art to use the orientation of the device as a trigger when providing instruction or notifications, and as taught by Abramson, can be used to promote safer driving practices and react to help alleviate emotional distress [road rage] (paragraph 0472).

Regarding claim 19, Beaurepaire as modified by Abramson teaches;
A storage medium (taught as a computer-readable medium, paragraph 0081) as defined in claim 15 (see claim 1 rejection). Beaurepaire further teaches; wherein the instructions, when executed, further cause the machine, 
detect environment characteristics (taught as sensing environment information using sensors, paragraph 0032); and
 instruct the passenger device to present the AR-based visual representation of the anticipated autonomous maneuver in spatial relation to the detected environment characteristics (taught as presenting an anticipated maneuver to the user relative to the road environment, such as presented in Fig 5d).
While Beaurepaire does not explicitly teach; determine whether a passenger device is an augmented reality (AR) device; it would be obvious to one of ordinary skill in the art to incorporate a capabilities detection within detected devices. It would not make sense for one to try, for example, to display 4k content on a 128p screen, or to search for touch screen inputs when the hardware does not have a touch screen.
However, Beaurepaire does not teach; in response to determining that the passenger device is oriented in the direction of travel of the vehicle.
Abramson teaches; in response to determining that the passenger device is oriented in the direction of travel of the vehicle (taught as in reference to an orientation of the device, perform an action/restriction of functions, paragraph 0368, and only performing certain functions at certain orientations, paragraph 0467). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the orientation check as taught by Abramson in the system taught by Beaurepaire in order to promote safer and more effective practices. While specific navigation elements are not explicitly taught, it would be obvious to one of ordinary skill in the art to use the orientation of the device as a trigger when providing instruction or notifications, and as taught by Abramson, can be used to promote safer driving practices and react to help alleviate emotional distress [road rage] (paragraph 0472).

Regarding claim 21, Beaurepaire as modified by Abramson teaches;
An apparatus as defined in claim 1 (see claim 1 rejection). Beaurepaire further teaches; is further to execute the instructions to instruct the passenger device to present at least one of haptic feedback or a notification message indicative of the anticipated autonomous maneuver (taught as determining the notification type to be sound, lights or vibrations, paragraph 0030).  
While Beaurepaire does not explicitly teach; determine whether a passenger device is an augmented reality (AR) device; it would be obvious to one of ordinary skill in the art to incorporate a capabilities detection within detected devices. It would not make sense for one to try, for example, to display 4k content on a 128p screen, or to search for touch screen inputs when the hardware does not have a touch screen.
However, Beaurepaire does not teach; in response to determining that the passenger device is oriented in the direction of travel of the vehicle.
Abramson teaches; in response to determining that the passenger device is oriented in the direction of travel of the vehicle (taught as in reference to an orientation of the device, perform an action/restriction of functions, paragraph 0368, and only performing certain functions at certain orientations, paragraph 0467). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the orientation check as taught by Abramson in the system taught by Beaurepaire in order to promote safer and more effective practices. While specific navigation elements are not explicitly taught, it would be obvious to one of ordinary skill in the art to use the orientation of the device as a trigger when providing instruction or notifications, and as taught by Abramson, can be used to promote safer driving practices and react to help alleviate emotional distress [road rage] (paragraph 0472).

Regarding claim 22, Beaurepaire as modified by Abramson teaches;
An apparatus as defined in claim 1 (see claim 1 rejection). Beaurepaire further teaches; wherein the at least one processor, is further to execute the instructions to instruct the passenger device to present at least one of haptic feedback or a notification message indicative of the anticipated autonomous maneuver (taught as determining the notification type to be sound, lights or vibrations, paragraph 0030).  
However, Beaurepaire does not teach; in response to determining that the passenger device is oriented in the direction of travel of the vehicle.
Abramson teaches; in response to determining that the passenger device is oriented in the direction of travel of the vehicle (taught as in reference to an orientation of the device, perform an action/restriction of functions, paragraph 0368, and only performing certain functions at certain orientations, paragraph 0467). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the orientation check as taught by Abramson in the system taught by Beaurepaire in order to promote safer and more effective practices. While specific navigation elements are not explicitly taught, it would be obvious to one of ordinary skill in the art to use the orientation of the device as a trigger when providing instruction or notifications, and as taught by Abramson, can be used to promote safer driving practices and react to help alleviate emotional distress [road rage] (paragraph 0472).

Regarding claim 23, Beaurepaire as modified by Abramson teaches;
An apparatus as defined in claim 1 (see claim 1 rejection). Beaurepaire further teaches; wherein the at least one processor, is further to execute the instructions to: detect environment characteristics (taught as sensing environment information using sensors, paragraph 0032); and instruct the passenger device to present the AR-based visual representation (taught as using AR to present information, paragraph 0030) of the anticipated autonomous maneuver in spatial relation to the detected environment characteristics (taught as presenting an anticipated maneuver to the user relative to the road environment, such as presented in Fig 5d).  
While Beaurepaire does not explicitly teach; determine whether a passenger device is an augmented reality (AR) device; it would be obvious to one of ordinary skill in the art to incorporate a capabilities detection within detected devices. It would not make sense for one to try, for example, to display 4k content on a 128p screen, or to search for touch screen inputs when the hardware does not have a touch screen.
However, Beaurepaire does not teach; in response to determining that the passenger device is oriented in the direction of travel of the vehicle.
Abramson teaches; in response to determining that the passenger device is oriented in the direction of travel of the vehicle (taught as in reference to an orientation of the device, perform an action/restriction of functions, paragraph 0368, and only performing certain functions at certain orientations, paragraph 0467). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the orientation check as taught by Abramson in the system taught by Beaurepaire in order to promote safer and more effective practices. While specific navigation elements are not explicitly taught, it would be obvious to one of ordinary skill in the art to use the orientation of the device as a trigger when providing instruction or notifications, and as taught by Abramson, can be used to promote safer driving practices and react to help alleviate emotional distress [road rage] (paragraph 0472).

Regarding claim 24, Beaurepaire as modified by Abramson teaches;
An apparatus as defined in claim 23 (see claim 23 rejection). Beaurepaire further teaches; wherein the AR device is a wearable AR device (taught as the user equipment being wearable circuitry, paragraph 0045, which can further contain an augmented reality mode of operation, paragraph 0030), and the environment characteristics correspond to an environment visible to a passenger wearing the wearable AR device (taught as presenting an anticipated maneuver to the user relative to the road environment, such as presented in Fig 5d).    

It has been determined that claims 25-27 and 28-30 contain no further limitations apart from those already addressed in claims 22-24. Therefore, claims 25-27 and 28-30 are rejected under the same rationale as claims 22-24 (where claim 25 and 28 are rejected under the same rationale as claim 22, and so on).

Response to Arguments
The applicant argues that the amendments to the independent claim are not taught by Beaurepaire. The examiner agrees, and withdraws the 102(a)(1) rejection.
The applicant further argues that Akiva fails to teach the elements of the amended claim language. The examiner agrees. However, a new rejection over Abramson is presented above, rendering the arguments moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662